      6:20-cv-01620-HMH            Date Filed 04/24/20     Entry Number 1        Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION


Robert Ducharme,                             )
                                             )       C.A. No. 6:20-cv-01620-HMH
                      Plaintiff,             )
                                             )
       v.                                    )               COMPLAINT
                                             )           (Jury Trial Demanded)
Madewell Concrete, LLC and                   )
Kevin Johnston,                              )
                                             )
               Defendants.                   )
                                             )

        Plaintiff Robert Ducharme (“Plaintiff”) brings this claim against Defendants Madewell

Concrete, LLC (“Madewell” or “Defendant Madewell”) and Kevin Johnston (“Johnston” or

“Defendant Johnston”) (collectively “Defendants”), based on the allegations set forth below.

                                            PARTIES

       1.      Plaintiff is a citizen and resident of the County of Greenville, South Carolina.

       2.      Upon information and belief, Defendant Johnston is a citizen and resident of the

County of Greenville, South Carolina. Johnston is the owner Defendant Madewell Concrete, LLC.

       3.      Defendant Madewell Concrete, LLC is a South Carolina limited liability company

that does business in South Carolina, North Carolina, Georgia, and Florida, with headquarters

located in Greenville County, South Carolina.

                                         JURISDICTION

       4.      This Court has subject matter jurisdiction over the claims in this lawsuit under 28

U.S.C. §§ 1331 and 1338 in that this action arises under the laws of the United States, including

the federal Stored Communications Act and the Fair Labor Standards Act (“FLSA”).The Court

also has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367,
      6:20-cv-01620-HMH          Date Filed 04/24/20      Entry Number 1       Page 2 of 7



which form part of the same case or controversy, including violations of the South Carolina

Homeland Security Act, S.C. Code Ann. § 17-30-10 et seq.

       5.      This Court has personal jurisdiction over Defendant Johnston because he is a citizen

and resident of South Carolina, and he has purposely availed himself of the rights and privileges

afforded to him under South Carolina law.

       6.      This Court has personal jurisdiction over Defendant Madewell because it is a South

Carolina company that is doing business in South Carolina, and it has purposely availed itself of

the rights and privileges afforded to it under South Carolina law

                                             VENUE

       7.      Venue is proper in this division because Defendant Johnston lives in Greenville

County; Defendant Madewell conducts business in Greenville County; and the acts or omissions

that are the subject of this action occurred in Greenville County, South Carolina.

                                             FACTS

       8.      Plaintiff worked for Defendant Johnston and Defendant Madewell from April 2019

until December 5, 2019.

       9.      During his employment with Madewell, Plaintiff was employed as an operations

manager and classified as salaried exempt under the overtime requirements of the FLSA.

       10.     However, Defendants Madewell and Johnston deliberately misclassified Plaintiff

as exempt from overtime requirements of the FLSA.

       11.     Plaintiff did not supervise any employees of Madewell during his time with the

company, nor did he have any authority to hire or fire employees of Madewell. Therefore, he fails

to meet the duties test of the executive exemption.

       12.     Plaintiff did not work in an office setting or perform administrative functions for

Madewell. Therefore, he fails to meet the duties test for the administrative exemption.


                                                 1
         6:20-cv-01620-HMH         Date Filed 04/24/20       Entry Number 1        Page 3 of 7



         13.     Plaintiff also fails to meet the requirements of any other exemption under the FLSA.

         14.     Plaintiff regularly worked approximately ten hours of overtime per week, but

Defendants deliberately failed to pay Plaintiff his lawfully earned overtime pay throughout

Plaintiff’s employment.

         15.     During his employment with Defendants, Plaintiff used a company-provided iPad

for work. Plaintiff had also used the iPad to access his personal gmail account.

         16.     Plaintiff resigned on December 5, 2019 and began working for another company.

         17.     On March 3, 2020, Madewell Concrete, at the direction of Defendant Johnston,

filed a spurious and frivolous lawsuit against Plaintiff Ducharme and his new employer in state

court.

         18.     As part of this lawsuit, Defendant Madewell, at the direction of Defendant

Johnston, attached a picture as an exhibit to the complaint. Upon information and belief, this

exhibit was a screenshot or picture that Johnston had taken on the iPad used by Plaintiff Ducharme

while he was employed with Madewell. The screenshot showed an email from Plaintiff’s personal

gmail account.

         19.     Defendant Johnston illegally and without authorization accessed Plaintiff’s

personal gmail account, as established by Defendant’s blatant admission contained in the exhibit

filed with the state lawsuit.

                               FOR A FIRST CAUSE OF ACTION
               (Violation of the Stored Communications Act, 18 U.S.C. 2510 et seq.—
                                      Against All Defendants)

         20.     Plaintiff incorporates by reference all prior allegations into this cause of action.

         21.     Upon information and belief, Defendant Johnston, as described above, intentionally

accessed Plaintiff’s personal email account, as evidenced by the screenshot or picture attached as

Exhibit B to Madewell’s state lawsuit.


                                                    2
         6:20-cv-01620-HMH        Date Filed 04/24/20       Entry Number 1        Page 4 of 7



          22.   Defendant Johnston’s actions were taken individually and on behalf of Defendant

Madewell.

          23.   Defendants’ access of Plaintiff’s personal email account was without Plaintiff’s

knowledge or authorization.

          24.   Plaintiff’s email communications via his personal gmail account constitutes a wire

or electronic communication that was in electronic storage.

          25.   As a result of Defendants’ illegal actions, Plaintiff has suffered damaged in an

amount to be proved at trial.

          26.   Defendants’ actions were willful or intentional, and Plaintiff is entitled to an award

of punitive damages.

          27.   Plaintiff is entitled to an award of attorney’s fees and costs associated with this

action.

                           FOR A SECOND CAUSE OF ACTION
                (S.C. Homeland Security Act, S.C. Code Ann. § 17-30-10 et seq.—
                                   Against All Defendants)

          28.   Plaintiff incorporates by reference all prior allegations into this cause of action.

          29.   Upon information and belief, Defendant Johnston, as described above, intentionally

accessed Plaintiff’s personal email account, as evidenced by the screenshot or picture attached as

Exhibit B to Madewell’s state lawsuit.

          30.   Defendant Johnston’s actions were taken individually and on behalf of Defendant

Madewell.

          31.   Defendants’ actions to intercept Plaintiff’s wire and electronic communication

were without Plaintiff’s consent or authorization and are in violation of S.C. Code Ann. § 17-30-

20(1).




                                                   3
      6:20-cv-01620-HMH             Date Filed 04/24/20       Entry Number 1        Page 5 of 7



       32.        Defendants’ actions to intentionally disclose Plaintiff’s wire and electronic

communication to the public through attaching such email as Exhibit B to Madewell’s state court

Complaint are in violation of S.C. Code Ann. § 17-30-20(3).

       33.        Defendants’ actions to intentionally use or attempt to use Plaintiff’s wire and

electronic communication by attaching such email as Exhibit B to Madewell’s state court

Complaint are in violation of S.C. Code Ann. § 17-30-20(5).

       34.        Plaintiff has suffered damages as a result of Defendants’ illegal actions.

       35.        Plaintiff is entitled to recover statutory damages, punitive damages, and attorney’s

fees and costs.

                              FOR A THIRD CAUSE OF ACTION
                      (Fair Labor Standards Act, Failure to Pay Overtime—
                                     Against All Defendants)

       36.        Plaintiff incorporates by reference all prior allegations into this cause of action.

       37.        Defendant Madewell is an “employer” for purposes of the Fair Labor Standards

Act, 29 U.S.C. § 203(s), because it has annual gross sales or business of at least $500,000.00 and

has employees engaged in interstate commerce.

       38.        Defendant Johnston is an “employer” for purposes of the Fair Labor Standards Act,

because, as owner of Defendant Madewell, Johnston acted directly or indirectly in the interest of

Madewell in relation to Plaintiff.

       39.        Plaintiff is a covered employee under the FLSA because he was involved in

interstate commerce or handled goods conveyed in interstate commerce during his employment

with Defendants.

       40.        Plaintiff routinely worked in excess of forty (40) hours per workweek for

Defendants.




                                                     4
      6:20-cv-01620-HMH          Date Filed 04/24/20       Entry Number 1         Page 6 of 7



       41.     Defendants failed to pay Plaintiff at the rate of one-and-a-half times his regular rate

of pay for all hours worked in excess of forty hours weekly as required by section 7(a) of the

FLSA, 29 U.S.C. § 207(a).

       42.     Plaintiff is entitled to back wages at the rate of one-and-a-half times his regular rate

of pay for all overtime hours worked in excess of forty hours per week, pursuant to section 16(b)

of the FLSA, 29 U.S.C. § 216(b).

       43.     The failure of Defendants to compensate Plaintiff for overtime work as required by

the FLSA was knowing, willful, intentional, and done in bad faith.

       44.     Plaintiff is also entitled to liquidated damages equal to the amount of unpaid

overtime compensation due to him under the FLSA, pursuant to section 16(b) of the FLSA, 29

U.S.C. § 216(b).

       45.     Plaintiff is also entitled to an award of reasonable attorneys’ fees and costs incurred

in prosecuting this action, pursuant to 29 U.S.C. § 216(b)

       WHEREFORE, Plaintiff requests that this Court enter judgment in his favor and against

the Defendants on all causes of action as follows:

   a. Award Plaintiffs all damages resulting from Defendants’ unlawful actions, including actual

       damages, compensatory damages, special damages, and consequential damages;

   b. Award monetary damages to Plaintiff in the form of back pay for unpaid overtime

       compensation due, together with liquidated damages in an equal amount;

   c. Award Plaintiff statutory damages pursuant to the S.C. Homeland Security Act;

   d. Award Plaintiff punitive damages;

   e. Award Plaintiff his attorney’s fees and costs;

   f. Award Plaintiff pre-judgment interest;




                                                  5
      6:20-cv-01620-HMH        Date Filed 04/24/20     Entry Number 1     Page 7 of 7



   g. Award Plaintiff such other legal and equitable relief, including pre-judgment and post-

       judgment interest, as this Court may deem proper.

                                           Respectfully submitted,

                                           Horton Law Firm, P.A.


                                           s/ Jeremy R. Summerlin
                                           Jeremy R. Summerlin
                                           Fed. Bar No. 11827
                                           jsummerlin@hortonlawfirm.net
                                           307 Pettigru Street
                                           Greenville, SC 29601
                                           864.233.4351 864.233.7142 fax

                                           Attorney for Plaintiff Robert Ducharme
April 24, 2020




                                              6
